 

 

AGREEMENT OF PURCHASE AND SALE

            THIS AGREEMENT OF PURCHASE AND SALE (this "Agreement") is made and
entered into as of the 31st day of August, 2007 (the "Effective Date"), by and
among RIVER FOREST PROPERTIES, LLC, a Virginia limited liability company ("River
Forest"), PRINCETON PROPERTIES, INC., a Virginia corpration ("Princeton" and,
together with River Forest, "Seller"), ASSOCIATED ESTATES REALTY CORPORATION, an
Ohio corporation ("Purchaser"), and FIRST AMERICAN TITLE INSURANCE COMPANY, an
escrow agent ("Escrow Agent").

PRELIMINARY STATEMENTS

A.        River Forest is the owner of that certain apartment project known as
"River Forest" consisting of 240 apartment units and all amenities which are a
part thereof located on the southern line of Branders Creek Drive in
Chesterfield County, Virginia on that real property described in Exhibit A
attached hereto and by this reference made a part hereof, together with: 
(i) all easements, appurtenances and hereditaments appertaining thereto and
including all of River Forest’s rights, if any, in and to any alleys, ways,
easements and rights of way abutting or adjoining said real property; (ii) all
the buildings, improvements, structures, plants and appurtenances situated on
said real property; (iii) all fixtures, furniture, equipment (including all
maintenance equipment and all office equipment located in the clubhouse
building), appliances, signs, plumbing, machinery, personal property and
facilities and supplies which are owned by River Forest and which are attached
to or appurtenant to or used in connection with said real property (specifically
excluding property owned by residential tenants); (iv) all plans,
specifications, guarantees and warranties; and (v) all leases including the
rents, issues and profits thereof and all refundable security deposits or escrow
deposits held by River Forest thereunder (collectively, the "River Forest
Property");

B.         River Forest obtained a loan (the "Loan") in the original principal
amount of $19,181,500.00 with respect to the River Forest Property from Highland
Mortgage Company (now Capmark Bank) (the "Lender") and insured by the United
States Department of Housing and Urban Development ("HUD") under Section
221(d)(4) of the National Housing Act;

C.        The Loan is evidenced and secured by the documents and its set forth
on Schedule 1 to this Agreement (collectively, the "Loan Documents");

D.        Princeton, an affiliate of River Forest, is the owner of that certain
parcel of land located adjacent to the River Forest Apartments described as
Parcel II in Exhibit A attached hereto and by this reference made a part hereof,
together with all easements, appurtenances and hereditaments appertaining
thereto and including all of Princeton’s rights, if any, in and to any alleys,
ways, easements and rights of way abutting or adjoining said real property (the
"River Forest Expansion Parcel" and, together with the River Forest Property,
the "Property");

E.         Seller desires to sell the Property and River Forest desires to
assign the Loan to Purchaser and Purchaser desires to purchase the Property from
Seller and assume the Loan from River Forest, on and subject to the terms and
conditions of this Agreement;




--------------------------------------------------------------------------------


F.         Seller’s affiliate, Belvedere Properties, LLC, a Virginia limited
liability company ("Seller Affiliate"), is the owner of that certain apartment
project known as "The Belvedere" consisting of 296 apartment units and all
amenities which are a part thereof located at the intersection of Robious and
Cranbeck Roads in Chesterfield County, Virginia (the "Other Property"); and

G.        Pursuant to that certain Agreement of Purchase and Sale (the "Other
Agreement"), dated as of the same date as this Agreement, among Seller Affiliate
and Purchaser, Seller Affiliate has agreed to sell to Purchaser, and Purchaser
has agreed to purchase from Seller Affiliate, the Other Property.

THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) in hand paid, the
mutual covenants herein contained, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:

1.         Agreement to Sell and to Purchase.

(a)        Seller agrees to sell and Purchaser agrees to purchase the Property
upon the terms and conditions hereinafter set forth.

(b)        Subject to Purchaser’s rights with respect to the Investigation
Period (as hereinafter defined), Purchaser acknowledges and understands that
Seller is selling the Property and the Purchaser is buying the Property in its
"AS-IS, WHERE-IS, WITH ALL FAULTS" physical condition, including all existing
environmental conditions, with no rights of set-off or reduction in the Purchase
Price (as hereinafter defined) unless and except as expressly provided herein to
the contrary, and except for the representations and warranties set forth in
this Agreement and the closing documents executed in connection with the
consummation of the transactions contemplated by this Agreement, the sale of the
Property by Seller to Purchaser shall be without representation or warranty of
any nature or kind with respect to the physical condition of the Property,
whether express, implied, statutory or otherwise, including without limitation
the warranties of use, merchantability or fitness for a particular purpose, and
Seller does hereby disclaim and renounce any such representations or warranties.




--------------------------------------------------------------------------------


2.         Earnest Money. Purchaser shall deposit in escrow with the Escrow
Agent within two (2) business days of the execution hereof, Six Hundred Fifty
Thousand Dollars ($650,000) (such deposit together with any interest that may be
earned these prior to Closing, being hereinafter called the "Initial Deposit"). 
If Purchaser does not elect to terminate this Agreement during the Investigation
Period (as hereinafter defined), prior to the expiration of the Investigation
Period, Purchaser shall deliver to Escrow Agent an additional deposit in the
amount of Three Hundred Thousand Dollars ($300,000) (the "Additional Deposit"). 
The Initial Deposit and the Additional Deposit are sometimes individually or
collectively referred to as the "Earnest Money".  The Earnest Money shall be
deposited in an interest bearing account using Purchaser’s tax identification
number which shall be provided to Escrow Agent.  The Earnest Money shall be
applied against the cash portion of the purchase price at Closing (as
hereinafter defined) or refunded in full to Purchaser as hereinafter provided in
Paragraph 15.  If Purchaser does not notify Seller prior to the expiration of
the Investigation Period that Purchaser elects to terminate this Agreement, the
Initial Deposit shall be non-refundable for any reason other than (i) a default
by Seller, (ii) in the event any condition to Purchaser’s obligations under this
Agreement is not satisfied as provided herein, or (iii) as otherwise
specifically provided herein.  If Purchaser does not notify Seller prior to the
expiration of the Investigation Period that Purchaser elects to terminate this
Agreement and Purchaser fails to make the Additional Deposit as required,
Purchaser shall be in default of this Agreement and Seller shall have the right
to terminate this Agreement and retain the Initial Deposit as provided in
Paragraph 8.

3.         Purchase Price. The purchase price for the Property (the "Purchase
Price") shall be Thirty Two Million Eight Hundred Thousand Dollars
($32,800,000), payable at Closing as follows:

(a)        Purchaser shall receive a credit against the Purchase Price in the
amount of the outstanding principal balance of the Loan, all accrued and unpaid
interest on the Loan and all other fees, costs and expenses owing by River
Forest under the Loan Documents for periods prior to the Closing Date except for
any fees, costs and expenses to be paid by Purchaser in connection with the
assumption of the Loan;

(b)        Purchaser shall receive a credit against the Purchase Price in the
amount of the Earnest Money;

(c)        The balance of the Purchase Price as adjusted by the closing
prorations hereinafter provided at Paragraph 4 shall be paid in cash at Closing
by wire transfer of funds to Escrow Agent’s account for payment to Seller; and

(d)        Prior to Closing, Purchaser and Seller shall, acting in good faith,
agree upon a reasonable allocation of the Purchase Price between the River
Forest Property and the River Forest Expansion Parcel.

4.         Closing Prorations.  All items described below shall be prorated as
of the date of Closing (the "Closing Date") and, as hereinafter provided, shall
increase or decrease the cash portion of the Purchase Price payable pursuant to
Paragraph 3(c) of this Agreement.

(a)        Taxes.  All state, county and municipal ad valorem and other property
taxes and similar charges with respect to the Property for the year in which the
Closing is consummated will be prorated based on the current year’s tax bill or,
if such bill has not been issued as of the Closing Date, then taxes shall be
prorated at Closing based on the prior year’s tax bill and said amount of taxes
prorated shall be adjusted between the parties upon receipt of the tax bill for
the year in which the Closing is consummated. Seller shall pay at or prior to
Closing all special assessments and charges against the Property which are
either due or declared prior to the Closing Date. Any refund or credit
attributable to the overpayment of taxes and assessments payable for the year in
which Closing occurs, less any attorneys’ fees or costs payable in with respect
of such taxes and assessments shall be allocated between Seller and Purchaser
based upon their respective periods of ownership.




--------------------------------------------------------------------------------


(b)        Income.  All rental and other income from the Property, including but
not limited to prepaid rent, late charges, and other charges to tenants, shall
be prorated based on rents actually collected.  All unpaid rent relating to
periods prior to the Closing Date shall be paid to Seller as and when received
by Purchaser after Closing and shall not be prorated at Closing; provided, that
any rent received after Closing shall be applied first to the current rent due,
then to past due rents accrued after Closing and then to past due rent accrued
prior to Closing.  Purchaser shall include all such unpaid rent in its normal
billing and shall use commercially reasonable, good faith efforts to collect
such unpaid rent after the Closing Date.  Purchaser may not waive any delinquent
rents nor modify a Lease so as to reduce or otherwise affect amounts owed
thereunder for any period in which Seller is entitled to receive a share of
charges or amounts without first obtaining Seller’s written consent, which
consent may be given or withheld in Seller’s sole and absolute discretion.  If
Purchaser fails to collect any unpaid rents accrued prior to Closing within
ninety (90) days after Closing, Seller shall have the right to independently
pursue collection of amounts to which Seller is entitled; provided, that Seller
shall be expressly prohibited from bringing any action to evict any tenant from
its leased premises at the Property.

(c)        Deposits and Escrows.

(1)        Seller shall, at no expense to Purchaser, transfer to Purchaser by
credit against the Purchase Price at Closing all refundable security deposits
and other escrow deposits relating to the Property, including such deposits and
fees as to leases that are in default but have not been terminated as of the
Closing Date, and all interest charges required by law to be accrued thereon.

(2)        All real estate tax escrows, insurance escrows and other escrows
maintained by Lender under the Loan Documents shall be transferred to Purchaser,
and Seller shall be given credit for the amount of such funds and any unearned
mortgage insurance premiums at Closing.

(d)        Utilities. Utilities not payable by tenants of the Property shall
either be (i) prorated as of Closing, or (ii) transferred into Purchaser’s name
as of Closing, with Seller to be responsible for payment of all charges accrued
prior to such transfer and Purchaser to be responsible for payment of all
charges accruing after such transfer.

(e)        Service Contracts and Equipment Leases.  A list of all service
contracts and equipment leases relating to the operation and management of the
Property is attached hereto as Exhibit B as a part hereof (the "Contracts"). 
Except as noted in Exhibit B, Purchaser shall not be obligated to assume
responsibility for or to pay any sums due at Closing attributable to the
Contracts unless Purchaser elects during the Investigation Period by written
notice to Seller to assume such Contracts at Closing, in either of which events,
such Contracts shall be assigned to and assumed by Purchaser at Closing.  Seller
agrees, at Seller’s expense, to cancel all Contracts which are not to be assumed
by Purchaser as of the Closing Date.  All prepayments made or payments due under
any of the Contracts to be assigned to Purchaser shall be prorated as of the
Closing Date.




--------------------------------------------------------------------------------


(f)         Adjustments.  In the event that accurate proration and other
adjustments cannot be made at Closing because current bills are not obtainable
(as, for example, in the case of utility bills), the parties shall prorate on
the best available information, subject to adjustment upon receipt of the final
bill.  Seller shall attempt to have utility meters read on the Closing Date so
as to accurately determine the proration of current utility bills.  Adjustments
shall be made after Closing if any closing prorations are based on inaccurate
information.

5.         Title.

(a)        At Closing, Seller shall convey to Purchaser, good and marketable fee
simple title to the Property by one or more special warranty deeds from River
Forest and Princeton, as applicable (the "Deed") in form consistent with
standard Virginia practice (and otherwise approved by Seller and Purchaser),
subject only to the Permitted Encumbrances (defined below) and any other matters
of record as of the date of Purchaser’s examinations of title to the extent
applicable to the Property and any matters which could be discovered by a survey
of the Property other than such matters to which Purchaser has objected and
which Seller has agreement or is obligated to correct as provided herein. 
Purchaser agrees to accept title to the Property subject to the Permitted
Encumbrances and such additional matters as may be approved by Purchaser, in its
sole and absolute discretion, prior to Closing.

(b)        During the Investigation Period, Purchaser shall, at its cost, obtain
(i) an owner’s title insurance commitment (the "Title Commitment") in the full
amount of the Purchase Price to be issued by the Escrow Agent (the "Title
Insurer"), insuring the title to the Property, and (ii) a current survey
(references herein to the plat of survey shall be deemed to refer to such plat)
of the Property (the "Survey").  It shall be a condition to Purchaser’s
obligations hereunder that Seller shall have delivered all documents required to
be delivered by Seller hereunder which are required by the Title Insurer to
issue an owner’s title insurance policy pursuant to the Title Commitment (the
"Title Policy").

(c)        During the Investigation Period, Purchaser shall review title to the
Property as disclosed by the Title Commitment and the Survey, and satisfy itself
as to the availability from the Title Insurer of the Title Policy and all
requested endorsement to such Title Policy. Purchaser shall notify Seller of any
objections to matters disclosed by the Title Commitment and the Survey within
five (5) days after receipt of the Title Commitment and the Survey.

(d)        Seller shall have no obligation to remove or cure title objections,
except for (1) liens of an ascertainable amount (but expressly excluding the
liens evidenced by the Loan Documents), which liens Seller shall cause to be
released at the Closing or affirmatively insured over by the Title Company, and
(2) any exceptions or encumbrances to title, other than those provided for
herein, which are created by Seller after the date of this Agreement without
Purchaser’s consent.  In addition, Seller shall provide the Title Insurer with
one or more customary ALTA statements, personal undertakings or owner’s
affidavits (each, an "Owner’s Affidavit"), in form and substance reasonably
acceptable to Seller, which will permit the Title Insurer to remove the standard
"mechanics lien" and "GAP" exceptions from the Title Policy.




--------------------------------------------------------------------------------


(e)        Subject to Purchaser’s approval as described below, Seller shall have
the right to grant, prior to Closing, or to except and reserve from the
conveyance of the River Forest Apartments and the River Forest Expansion Parcel
at Closing such easements as may be required to (i) construct a stormwater basin
within the portion of the River Forest Apartments property described on
Exhibit E attached hereto as a part hereof, and (ii) extend sanitary sewer from
the sanitary sewer line located on the River Forest Apartments to serve the
properties located west and north of the River Forest Expansion Parcel
(together, the "Easements").  Plats showing the proposed locations of the
Easements shall be provided to Purchaser during the first fifteen (15) days of
the Investigation Period.  Prior to the expiration of the Investigation Period,
Purchaser and Seller shall use good faith efforts to agree between themselves
and any other parties to the Easements upon the terms and conditions of the
Easements, it being acknowledged by both Seller and Purchaser that the Easements
must also be acceptable to Chesterfield County and, to the extent they affect
the River Forest Apartments, the Lender and HUD.  Seller agrees that Purchaser
shall have the opportunity to participate in any negotiations with Chesterfield
County,  the Lender and/or HUD, as applicable, with respect to the terms and
conditions of the Easements.  In the event Seller and Purchaser have not reached
agreement on the Easements prior to the expiration of the Investigation Period,
Purchaser and Seller shall continue to use good faith efforts to agree upon the
terms and conditions of the Easements, and it shall be a condition precedent to
each party’s obligations to proceed to Closing pursuant to this Agreement that
Purchaser and Seller have approved the final form of the Easements, such
approval not to be unreasonably withheld, conditioned or delayed.

(f)         In connection with the development of other properties owned by
Princeton adjacent to the River Forest Apartments and the River Forest Expansion
Parcel ("Seller’s Retained Property") and the development of the River Forest
Expansion Parcel, each party agrees to consider the request of any other party,
in good faith and without charge, to grant easements for public utilities and
storm drainage necessary for the development of the requesting party’s property,
including, without limitation, easements for extension of water, sanitary sewer,
storm drainage, gas, electricity, cable and telephone service but excluding
easements for drainage basins or "BMP" facilities. The exact location and terms
shall be subject to the prior written approval of the owner of the affected
property, which approval shall not be unreasonably delayed or withheld provided
such easement will not adversely affect the reasonable use of such party’s
property or affect any building site or driveway and the location of any such
easements is approved by Chesterfield County, as applicable, the party
requesting such easements and the owner of the property to be burdened by such
easements.

For purposes of this Agreement, the following terms shall have the following
meanings:

(1)        "Permitted Exceptions" shall mean: (i) any exception arising out of
an act of Purchaser or its representatives, agents, employees or independent
contractors; (ii) zoning and subdivision ordinances and regulations; (iii) the
specific exceptions in the Title Commitment that the Title Insurer has not
agreed to insure over or remove from the Title Commitment as of the end of the
Investigation Period and that Seller is not required to remove as provided
herein; (iv) items shown on the Survey which have not been removed (or which
Seller has not agreed to remove) as of the end of the Investigation Period;
(v) real estate taxes not yet due and payable; (vi) the Loan Documents; and
(vii) the Easements and any easements mutually agreed upon by Purchaser and
Seller pursuant to subparagraph 5(f).

(2)        "Leases" shall mean the leases which are listed on the rent roll
attached hereto as Exhibit C, together with such additional leases or
modifications as may be added and excluding any leases which may be terminated
in the ordinary course of Seller’s business between the date of this Agreement
and the date of Closing and the rights of tenants under such leases, as
occupancy tenants only, and without any right of first refusal or purchase
options.




--------------------------------------------------------------------------------


(3)        "Permitted Encumbrances" shall mean a collective reference to the
Leases
and Permitted Exceptions.

6.         Access. Upon reasonable prior notice, Seller shall provide Purchaser
and its agents, servants, employees and assigns reasonable access, during
Seller’s normal business hours, to all documentation, agreements, books,
records, and other information in the possession of Seller pertaining to the
ownership, use, rental or operations of the Property, including but not limited
to, financial records, tax assessments, bills and leases, and Purchaser shall
have the right to make copies of such non-confidential documents as Purchaser
shall reasonably specify at Purchaser’s sole expense.  Furthermore, Seller
hereby grants to Purchaser and its agents, servants, employees, assigns and
independent contractors reasonable access to enter upon the Property, upon
forty-eight (48) hours advance notice and at reasonable times during Seller’s
normal business hours, for the purpose of inspecting the condition of the
Property, surveying the Property and undertaking any physical inspections that
Purchaser deems appropriate under this Agreement; provided, however, that such
inspections shall be coordinated with Seller and Purchaser shall minimize any
disruptions to the operation of the Property and the occupancy of the Property
by tenants.  Purchaser shall be responsible for all costs incurred by Purchaser
in connection with its inspections and evaluation of the Property, shall repair
any damage caused by Purchaser and its agents and shall indemnify and hold
Seller harmless from and against any and all claims, demands, actions, losses,
costs, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) incurred or sustained by Seller by reason of or
arising from the exercise by Purchaser of the rights and privileges granted in
this Paragraph 6, but only to the extent incurred or sustained as a result of
damage to the Property and injury to persons.  The foregoing indemnity
obligations shall expressly survive Closing or any termination of this
Agreement.

7.         Investigation Period.

(a)        For the period beginning with the Effective Date and extending
through 5:00 p.m. on the thirtieth (30th) day following the Effective Date (the
"Investigation Period"), Purchaser shall have the right to terminate this
Agreement as provided in Paragraph 15 if Purchaser determines, in its sole and
absolute discretion, not to purchase the Property. If no notice of termination
is given by Purchaser prior to the expiration of the Investigation Period,
Purchaser and Seller shall proceed toward Closing in accordance with the other
terms of this Agreement, including Purchaser’s delivery of the Additional
Deposit in accordance with Paragraph 2.




--------------------------------------------------------------------------------


(b)        Seller shall cooperate with Purchaser in connection with its
evaluation of the Property. Seller has provided Purchaser on or before the
Effective Date with copies of the  documents and instruments set forth in
Schedule 2 (collectively, the "Property Information") to the extent in Seller’s
possession or control.  In addition to the Property Information and the Loan
Documents, Seller shall provide Purchaser with copies of such other reports,
studies, leases (other than copies of each individual tenant lease) and other
documents in Seller’s possession or control related to the Property as Purchaser
shall reasonably request.  Purchaser shall have no obligation to pay Seller for
any of such reports, studies or other documents provided by Seller to Purchaser,
all of which shall be provided at no cost to Purchaser.  Purchaser agrees that
it will preserve the confidentiality of all such documents provided by Seller;
that it will not divulge the existence or contents of any such documents to any
persons, except to its attorneys, advisors, consultants, lenders and others
employed by Purchaser to assist it in the purchase of the Property, each of whom
shall likewise observe and preserve such confidentiality, subject to any
obligation on the part of such person to disclose or deliver such information
pursuant to court order or as required pursuant to applicable laws. The
foregoing confidentiality obligations shall survive any termination of this
Agreement but shall terminate at Closing in the event Closing occurs hereunder.

(c)        In the event that this Agreement is terminated without completion of
the transaction contemplated herein, Purchaser shall return to Seller all
documents provided to Purchaser pursuant to this Agreement, and shall
additionally provide to Seller copies of all third party studies or reports
obtained by Purchaser pertaining to the Property during the course of its
investigations and inspections, it being understood that Seller shall have no
right to rely on any such reports without the consent of the person or persons
preparing such studies and reports.  The foregoing obligations shall survive any
termination of this Agreement, but shall terminate at Closing in the event that
Closing occurs hereunder.

8.         Purchaser’s Default; Liquidated Damages.  If, prior to Closing,
Purchaser defaults in performing its obligations under this Agreement, Seller’s
sole remedy for such default shall be to give the Escrow Agent and Purchaser
prompt written notice of such default and the Escrow Agent shall, after giving
the parties five (5) working days’ notice thereof (if Purchaser fails to cure
such default within that time), pay over to Seller the Earnest Money as full and
complete liquidated damages hereunder.  Thereafter, Purchaser shall have no
further obligations hereunder to Seller or any others, including but not limited
to the Escrow Agent, brokers, realtors and agents.  Notwithstanding the
foregoing, in the event of a dispute regarding Seller’s right to payment of the
Earnest Money, Escrow Agent continues to hold the Earnest Money subject to the
provisions of Paragraph 28.

9.         Closing; Closing Deliveries and Closing Conditions. The consummation
of the transaction described herein ("Closing") will be held at the offices of
the Title Insurer or such other location mutually agreed upon by Purchaser and
Seller on the later of (i) ten (10) days after Purchaser’s receipt of written a
approval by the Lender and HUD of the transfer of the Property to Purchaser and
the assumption of the Loan by Purchaser, or (ii) fifteen (15) days after the
expiration of the Investigation Period (the "Closing Date").  At Closing,
Purchaser shall pay to Seller the outstanding balance of the Purchase Price
provided for in Paragraph 3(c) hereof, the Escrow Agent shall pay to Seller the
Earnest Money, and Seller shall give Purchaser possession and occupancy of the
Property subject only to the Permitted Encumbrances. Any eminent domain awards,
proceeds from sale under threat or exercise of the power of eminent domain and
insurance proceeds which are to be paid or are payable to Purchaser pursuant to
Paragraph 11 hereof, shall be paid or assigned to Purchaser at Closing.

Seller agrees that Purchaser is permitted to download lease, tenant and other
property information from Seller’s on-site competes within seven (7) business
days of Closing, after which time Seller and its agents shall have the right to
enter upon the Property to remove any of Seller’s confidential information not
related to the operation of the Property, to remove Seller’s management
software, and to disconnect or terminate any links to Seller’s server and/or
database from such on-site computers. The terms of the immediately preceding
sentence shall survive Closing.




--------------------------------------------------------------------------------


Furthermore, Seller shall, at Seller’s sole cost and expense, transfer or
deliver to Purchaser at Closing (or at such other time hereinafter set forth)
the deposits, escrows, affidavits, certificates, instruments and other matters
hereinafter described, each instrument to be executed on behalf of Seller by its
duly authorized officer and to be in form to be approved by counsel for Seller
and Purchaser:

(a)        The Deed and the Easements (the Easements shall also be executed by
Purchaser at Closing, as applicable).

(b)        An assignment and assumption agreement, in form and substance
acceptable to Seller and Purchaser, pursuant to which Seller shall transfer to
Purchaser (i) all rights in, to and under the Leases, (ii) any unexpired
warranties and guaranties in effect with respect to such portions of the
Property, (iii) the Contracts which are to be assigned by each such party to
Purchaser as provided herein, and (vi) all prorated items and adjustments
described in Paragraph 4 above which are to be paid, transferred, applied or
credited to Purchaser at or as of Closing, as applicable.  Such assignment and
assumption agreements shall also be executed by Purchaser at Closing to effect
Purchaser’s assumption of all applicable obligations.

(c)        A bill of sale from Seller, in form and substance acceptable to
Seller and Purchaser conveying, with a warranty of title but without warranties
as to the condition thereof, all personal property, equipment, signage and
fixtures owned by it and located at or used in connection with the Property,
other than property owned by tenants under the Leases, subject only to the
applicable Permitted Encumbrances and conveying, without warranty of title, all
of Seller’s right, title and interest to the name "River Forest Apartments".

(d)        An updated rent roll for the Property, dated not more than three (3)
days prior to the Closing Date, certified by Seller to be true, accurate and
complete as of such date.

(e)        The Owner’s Affidavit.

(f)         All documents required from Seller by the Lender or by HUD for the
transfer to Purchaser of the Property subject to the Loan Documents in
accordance with applicable HUD regulations and requirements and the Loan
Documents.  Purchaser shall also execute all documents required from Purchaser
by the Lender or by HUD in accordance with applicable HUD regulations and
requirements and the Loan Documents.

(g)        Originals or copies (if originals are unavailable) of all plans,
specifications, manuals, warranties, and guarantees in Seller’s possession
relating to the Property.

(h)        An affidavit stating that all representations and warranties of
Seller set forth in this Agreement remain true and correct, executed and sworn
on behalf of Seller on and as of the Closing Date.

(i)         All deposits and escrows provided for in Paragraph 4(c) of this
Agreement.

(j)         Certificates of non-foreign status, information required for
Purchaser’s compliance with 1099S regulations, and such affidavits and
certifications required from or typically provided by sellers for real estate
transactions in the Commonwealth of Virginia from Seller.




--------------------------------------------------------------------------------


(k)        All other documents reasonably necessary or appropriate to complete
the transaction contemplated by this Agreement.

(l)         Evidence that any property management agreement for the Property has
been terminated by Seller at no cost, liability or expense to Purchaser.

9A.      Conditions to Closing.

(a)        Purchaser’s obligation under this rent to acquire the Property is
subject to the fulfillment at or prior to the Closing Date of the following
conditions:

(1)        Seller shall have performed in all material respects its agreements
contained in this Agreement required to be performed on or prior to the Closing
Date.

(2)        The Title Insurer is in a position to and will issue to Purchaser the
Title Policy subject only to the Permitted Exceptions.

(3)        Each and every representation and warranty made by Seller in this
Agreement shall be true and correct in every material respect both as of the
date when made and as of the Closing Date.

(4)        All other conditions to Purchaser’s obligation to close set forth in
other provisions of this Agreement have been satisfied, including without
limitation those set forth in Paragraph 21 of this Agreement.

(5)        Purchaser shall have reasonably approved, in form and substance, the
Easements pursuant to Paragraph 5(c) of this Agreement.

If any condition specified in this Paragraph 9A.(a) is not timely satisfied or
waived by Purchaser, Purchaser shall have the right to terminate this Agreement,
in which event, unless such condition has not been satisfied by reason of a
default by Purchaser of its obligations hereunder, the Earnest Money (or so much
thereof as has been deposited) shall be returned to  Purchaser and no party
shall have any further rights, duties, obligations or liabilities under this
Agreement except as specifically set forth herein; provided, that termination of
this Agreement shall not be Purchaser’s sole remedy if Seller defaults; it being
specifically understood and agreed that nothing in this Paragraph 9A.(a) shall
relieve Seller from liability for any breach of this Agreement and that the
provisions of Paragraph 15(b) of this Agreement shall govern and control in the
event of a default by Seller hereunder.

(b)        Seller’s obligation under this Agreement to sell the Property is
subject to the fulfillment at or prior to the Closing Date of the following
conditions:

(1)        Purchaser shall have performed in all material respects its
agreements contained in this Agreement required to be performed on or prior to
the Closing Date.

(2)        HUD and Lender shall have consented to the sale of the Property to
Purchaser and consented to the assumption of the Loan by Purchaser.




--------------------------------------------------------------------------------


(3)        Seller shall have reasonably approved, in form and substance, the
Easements pursuant to Paragraph 5(e) of this Agreement.

If any condition specified in this Paragraph 9A.(b) is not timely satisfied or
waived by Seller, Seller shall have the right to terminate this Agreement, in
which event, unless such condition has not been satisfied by reason of default
by Seller of its obligations hereunder, the Earnest Money shall be paid to
Seller and no party shall have any further rights, duties, obligations or
liabilities under this Agreement except as specifically set forth herein.

Purchaser acknowledges and agrees that the documents to be delivered by Seller
hereunder shall, where applicable, be executed and delivered only by River
Forest or Princeton, as applicable.

10.       Other Costs.  Seller agrees to pay at Closing the Virginia grantor’s
tax required for recordation of the Deed, all costs incurred by Seller in
connection with the Transfer Approval Application (as defined herein) and
one-half (1/2) of any escrow fee for the Closing. Purchaser agrees to pay at
Closing the Virginia grantee’s tax, the costs and premium for the Title
Commitment and the Title Policy, including any endorsements to the Title Policy,
the cost of any updated survey obtained by Purchaser, all costs associated with
the transfer and assumption of the Loan and the Loan Documents (other than the
costs to be paid by Seller as provided herein) including any assumption fee
required to be paid to Lender pursuant to the Loan Documents) and ones-half
(1/2) of any escrow fee for the Closing.  Subject to Paragraph 30, each party
shall pay its own attorney’s fees, regardless of whether Closing occurs and all
other costs incurred by such party in connection with the transactions
contemplated by this Agreement

11.       Damage or Condemnation.

(a)        Seller represents that to its knowledge there are no condemnation or
eminent domain proceedings pending or threatened against or affecting the
Property or any portion thereof.  Risk of loss to the Property (i) resulting
from any such proceeding which is commenced prior to Closing, and (ii) due to
any cause, including but not limited to fire, other casualty and acts of God,
shall remain on Seller until Closing.




--------------------------------------------------------------------------------


(b)        Prior to Closing, if all or part of the Property shall be destroyed
or damaged by casualty, and there is more than $2,000,000 damage, destruction or
loss, Seller shall so notify Purchaser, and Purchaser may elect either to
(i) terminate this Agreement as provided in Paragraph 15 hereof, or (ii) not
terminate this Agreement and proceed to Closing as provided in Paragraphs 9 and
15 hereof.  If Purchaser elects to close pursuant to (ii) above, then at Closing
Seller shall assign, transfer and set over to Purchaser, subject to all rights
of the Lender and/or HUD therein under the Loan Documents, all of such Seller’s
right, title and interest in and to any insurance proceeds (including payment of
any deductible) and claims that have been or may thereafter be made for any such
damage.  If the damage or loss from casualty is less than $2,000,000, then
Seller shall assign, transfer and convey to Purchaser all of such Seller’s
right, title and interest in and to all condemnation and insurance awards
arising therefrom, subject to all rights of the Lender and/or HUD therein under
the Loan Documents.  Seller shall be responsible to obtain any consent required
by the insurer in connection with any such assignment and Purchaser’s obligation
to close shall be conditioned upon such consent as well as Lender’s and HUD’s
agreement to make such insurance proceeds or condemnation awards available to
Purchaser for restoration of the Property.  If this Agreement is not terminated
as a result of any such casualty, Seller shall be entitled to utilize such
insurance or condemnation awards (to the extent permitted by the Lender and/or
HUD therein under the Loan Documents) to commence repair of such damage prior to
Closing with the unexpended proceeds to be transferred to Purchaser at Closing,
and in either event this Agreement shall be closed pursuant to the terms
hereof.  Seller shall be responsible to obtain any consent required by the
insurer in connection with any such assignment and Purchaser’s obligation to
close shall be conditioned upon such consent as well as Lender’s and HUD’s
agreement to make such insurance proceeds or condemnation awards available to
Purchaser for restoration of the Property. Seller shall be responsible for
payment of any deductible under the applicable insurance policy and if Seller
does not provide Purchaser with written evidence that any such deductible has
been paid prior to the Closing, then Purchaser shall receive a credit against
the Purchase Price in the amount of any such unpaid deductible.

(c)        Prior to Closing, if all or any part of the Property materially
affecting the use or operation thereof shall be taken under the power of eminent
domain or other proceeding, Seller shall so notify Purchaser, and Purser may
elect either to (i) terminate this Agreement as provided in Paragraph 15 hereof,
or (ii) not terminate this Agreement and proceed to Closing as provided in
Paragraphs 9 and 15 hereof.  If there is a taking of a portion of the Property
which does not, in Purchaser’s sole discretion, materially affect the use or
operation thereof, Purchaser shall be required to proceed to Closing. If
Purchaser elects to close as provided above, then at Closing Seller shall
assign, transfer and set over to Purchaser, subject to all rights of the Lender
and/or HUD therein under the Loan Documents, all of such Seller’s right, title
and interest in and to any eminent domain awards.

12.       Representations and Warranties.  As a material inducement to
Purchaser’s entering into this Agreement, Seller, or the specific entities
constituting Seller, as applicable, hereby represents, warrants and covenants
that the following matters are true as of the date of  this Agreement, which
shall survive Closing and remain in effect for a period one (1) year thereafter:

(a)        Laws.  Seller has received no notice from any applicable governmental
authorities of any alleged violations by or at the Property of any applicable
city, county, state and United State laws, ordinances, codes, rules and
regulations.

(b)        Contracts.  On or prior to the Effective Date, Seller shall provide
Purchaser with copies of all of the Contracts, which copies shall be true,
complete and correct in all material respects. The Contracts are the only
Contracts in effect regarding the Property.

(c)        No Defaults.  Seller is in compliance with the Loan Documents, the
Leases and the Contracts.  Seller has not received any notice of default under
the Loan Documents which has not been cured or waived by Lender.




--------------------------------------------------------------------------------


(d)        Conflicts.  Except for the required consents of the Lender and HUD,
neither the execution of this Agreement by Seller nor the Closing of the
transactions contemplated hereby by Seller will (i) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default
under, any agreement or instrument to which Seller is a party, or by which it
may be bound, or (ii) result in the creation of any material lien, charge or
encumbrance upon the Property, except as permitted hereby in respect of the Loan
Documents.

(e)        Leases.  No tenant leases, other than the Leases listed in the rent
roll attached as Exhibit C, affect the Property. To Seller’s knowledge, all
information contained in Exhibit C is true, correct and complete in all material
respects as of the date hereof.  All Leases are in substantially the form
attached hereto as part of Exhibit D except for the units at River Forest leased
to the United States Government for occupancy by employees of Fort Lee and
except for addenda which provide for rent credits to managers of the Property,
employees of Seller or Seller’s management company involved in the leasing or
maintenance of the Property and police officers who provide limited off-duty
services in connection with their residency, all of which is reflected in the
attached rent roll. Purchaser agrees that Seller shall have the right to extend
such rent credits to any such managers and employees who will not become
managers or employees of Purchaser for a period through the end of the second
full month after Closing.

(f)         Status of the Leases. To the knowledge of Seller all of the Leases
are, as of the date of this Agreement, valid and in full force and effect, and
free of any known claims for reduction, deduction, or set-off against rent, or
any other claims against Seller or any managing agent of Seller, unless and
except as otherwise indicted in the rent roll attached hereto as Exhibit C.  No
rents or Leases have been assigned, pledged or otherwise encumbered by Seller
except as additional collateral for the Loan. Seller has received no payments of
rent under the Leases more than thirty-one days prior to the due dates thereof.

(g)        Commissions. There are no broker’s or agent’s commissions or fees
owed with respect to the Leases.

(h)        Litigation.  Seller knows of no litigation or governmental or other
proceeding or
investigation pending or threatened against or relating to the Property or
Seller, including without limitation condemnation or eminent domain proceedings.

(i)         Property Information.  All operating statements and, to Seller’s
knowledge, other Property Information provided or to be provided by Seller to
Purchaser are or shall be correct and complete in all material respects and such
operating statements present fairly the results of operations of the Property
for the periods indicated.

(j)         Authority of Seller.  River Forest is a limited liability company,
duly organized and validly existing under the laws of the Commonwealth of
Virginia.  Princeton is a corporation duly formed and validly existing under the
laws of the Commonwealth of Virginia.  Seller has full power and authority to
enter into this Agreement and to sell the Property in accordance with the terms
and conditions hereof.




--------------------------------------------------------------------------------


(k)        Environmental Conditions.  To Seller’s knowledge, (i) the Property
does not contain any "Hazardous Materials" (as defined below) in violation of
applicable "Environmental Laws" (as defined below), and (ii) the Property is not
subject to federal, state or local regulations or liability because of the
presence of stored, leaked, spilled or disposed petroleum products, waste
materials or debris, underground storage tanks, "PCB’s" or PCB items (as defined
in 40 C.F.R. § 761.3), "asbestos" (as defined in 40 C.F.R. § 763.63), or the
past or present accumulation, treatment, storage, disposal, spillage or leakage
of any Hazardous Materials.  As used in this Paragraph 12(k), the term
"Hazardous Materials" shall mean any hazardous wastes, hazardous substances,
hazardous materials, toxic substances, hazardous air pollutants or toxic
pollutants, as those terms are defined in Environmental Laws; the term
"Environmental Laws" shall mean the Resource Conservation and Recovery Act (42
U.S.C.A. §§ 6901 et seq.) and the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C.A. §§ 9601 et seq.) any
amendments thereto and any regulations promulgated pursuant thereto.

(l)         Loan Documents. To Seller’s knowledge, the copies of the Loan
Documents provided by Seller to Purchaser are true, correct and complete. 
Purchaser acknowledges that the listing of the Loan Documents as set forth on
Schedule 1 may not include documents relating to the construction of the
improvements which Seller represents are no longer of any force or effect.

(m)       Condemnation. Seller has received no notices of any condemnation or
eminent domain proceedings pending or threatened against the Property or any
part thereof.

13.       Operation of the Property.  Between the date hereof and Closing:

(a)        Seller will not enter into any contract (other than new Leases) that
will be an obligation affecting the Property subsequent to the Closing Date
except for contacts entered into in the ordinary course of business that are
terminable without cause and without payment of a penalty on not more than 30
days’ notice.

(b)        Seller will not remove any personal property from the Property except
as may be required for necessary repair or replacement, and in the event of such
replacement, the  replacement shall be of materially equal or better quality and
quantity as existed as of the time of its removal.

(c)        Seller will maintain casualty insurance of a level and type
consistent with the insurance maintained by Seller prior to the execution of
this Agreement with respect to the Property.

(d)        Seller shall not do anything, nor authorize anything to be done,
which would adversely affect the condition of title as shown on the Title
Commitment without the prior consent of Purchaser which consent shall not be
unreasonably withheld, conditioned or delayed.

(e)        Seller will maintain and operate the Property in accordance with
first class apartment management practices for the Richmond, Virginia area.

(f)         Seller agrees that no new leases will be entered into with any new
or existing tenants unless such leases (i) have a lease term (including renewals
and extensions) of no longer than one year, (ii) provide for rent at rates
consistent with the rents reflected in the current rent roll, and (iii) are
pursuant to the form of lease attached hereto as part of Exhibit D.




--------------------------------------------------------------------------------


(g)        Seller shall make all payments due on the Loan or as otherwise
required pursuant to the Loan Documents, pay all operating expenses through the
Closing Date and otherwise duly observe and perform its obligations under the
Loan Documents, the Leases and the Contracts. Upon request, Seller shall keep
Purchaser reasonably informed as to the status of leasing prior to the Closing
Date and shall deliver to Purchaser copies of all new Leases.

(h)        Seller shall restore all units that become vacant at least five (5)
days prior to the Closing to "rent-ready" condition in accordance with Seller’s
customary practice and procedure for the Property. Purchaser and Seller shall
inspect each of such vacant units prior to the Closing to confirm that they are
in "rent ready" condition. To the extent any of such units is not in "rent
ready" condition as of the date of Closing, Purchaser shall be entitled to a
credit in the amount of the costs, as Purchaser and Seller agree, acting
reasonably, are necessary in order to pay for the cost of restoring such vacant
units to "rent ready" condition.

(i)         At Closing, Seller shall cause any property management agreement for
the Property to be terminated, at no cost, liability or expense to Purchaser.

(j)         Seller and Purchaser shall each use its respective good faith
efforts to negotiate mutually acceptable Easements pursuant to the terms and
conditions of subparagraph 5(e) of this Agreement.

14.       Commission.  Each of Seller and Purchaser represents to the other that
there are no amounts due any realtor, broker, agent, finder or other person in
connection with this transaction other than Cushman & Wakefield.  Seller shall
be responsible for any commission which may be due and payable to Cushman &
Wakefield pursuant to separate agreement between Seller and Cushman & Wakefield.
Each of Seller and Purchaser covenants that it will indemnify and hold the other
harmless from and against any and all liabilities and expenses in  connection
with any claim or claims of any other realtor, broker, agent, finder or other
person arising out of its participation in this transaction, including, without
limitation, attorneys’ fees.

15.       Termination; Specific Performance.

(a)        If Purchaser elects to terminate this Agreement pursuant to
Paragraph 5, Paragraph 7, Paragraph 11 or Paragraph 21 hereof, then, in any such
event, the Escrow Agent forthwith shall return the Earnest Money in full to
Purchaser and the parties hereto shall have no further obligations or
liabilities hereunder except for the obligations of the parties which
specifically survive the termination of this Agreement.  In addition, if
Purchaser does not elect to terminate this Agreement pursuant to Paragraph 7,
but Purchaser does elect to terminate the Other Agreement pursuant to the
corresponding Paragraph 7 of such Other Agreement (an "Other Agreement
Termination Notice"), then Seller shall have the one-time right, to be exercised
within five (5) business days following Purchaser’s deliver of such Other
Agreement Termination Notice, to terminate this Agreement by written notice to
Purchaser and, in such event, the Escrow Agent forthwith shall return the
Earnest Money in full to Purchaser and the parties hereto shall have no further
obligations or liabilities hereunder except for the obligations of the parties
which specifically survive the termination of this Agreement.




--------------------------------------------------------------------------------


(b)        If Seller defaults in the performance of any of its obligations
hereunder, then, in such event, Purchaser shall have the right to exercise any
one of the following remedies, as its sole and exclusive remedies:  (a) to
terminate this Agreement, after having given five (5) days written notice to
Seller and Escrow Agent (and Seller has failed to cure such breach or default
within that period of time), whereupon the Earnest Money shall immediately be
refunded/returned to Purchaser and neither Seller nor Purchaser shall have any
further rights or duties under this Agreement, except for the indemnities of the
parties which specifically survive the termination of this Agreement; or
(b) seek to enforce specific performance of this Agreement (with the costs and
expenses of any such action being paid to the prevailing party by the
non-prevailing party).  Notwithstanding the foregoing to the contrary, in the
event specific performance is not reasonably available because of any
affirmative act or acts of Seller or any act or acts of any person or entity
affiliated with Seller who colludes with Seller so as to render specific
performance not reasonably available, then Purchaser shall have the right to
terminate this Agreement, whereupon it shall become entitled to receive (or
seek, as the case may be): (i) the immediate return of the Earnest Money, and
(ii) actual direct (but not indirect or consequential) damages against Seller.

16.       Assignment. Purchaser may, without Seller’s consent, assign this
Agreement and all of its rights hereunder to a single-purpose entity to be
formed by Purchaser in compliance with applicable HUD requirements, which entity
shall acquire title to the Property at Closing and of which entity Purchaser or
an affiliate of Purchaser shall be a principal. Otherwise, Purchaser shall have
no right to assign this Agreement and its rights hereunder to any other entity
or individual unless approved by Seller in its sole discretion.  Notwithstanding
any of the foregoing, however, in the event of any assignment of this Agreement
by Purchaser, whether with or without the written consent of Seller, Purchaser
shall remain jointly and severally liable with such assignee for all obligations
and liabilities hereunder subject, in all events, to the provisions of Paragraph
8.

17.       Waiver. The failure of either party to exercise any right hereunder,
or to insist upon strict compliance by the other party, shall not constitute a
waiver of that party’s right to demand strict compliance with the terms and
conditions of this Agreement.




--------------------------------------------------------------------------------


18.       Notices.  Any notices, requests, or other communications required or
permitted to be given hereunder shall be in writing and shall be either
(i) delivered by hand, (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, (iii) sent by overnight
delivery service (e.g., Federal Express, Airborne, etc.), or (iv) sent by
facsimile (with the original being sent by one of the other permitted means or
by regular United States mail) and addressed to each party at the applicable
address set forth herein. Any such notice, request, or other communication shall
be considered given or delivered, as the case may be, on the date of hand
delivery (if delivered by hand), on the third (3rd) day following deposit in the
United States mail (if sent by United States registered mail), on the next
business day following deposit with an overnight delivery service with
instructions to deliver on the next day or on the next business day (if sent by
overnight delivery service), or on the day sent by facsimile (if sent by
facsimile, provided the original is sent by one of the other permitted means as
provided herein in this Paragraph or by regular United States mail).  However,
the time period within which a response to any notice or request must be given,
if any, shall commence to run from the date of actual receipt of such notice,
request, or other communication by the addressee thereof. Rejection or other
refusal to accept or inability to deliver because of a changed address of which
no notice was given shall be deemed to be receipt of the notice, request, or
other communication. By giving at least ten (10) days prior written notice
thereof, any party hereto may, from time to time and at any time, change its
mailing address hereunder.

If to Purchaser:

Associated Estates Realty Corporation
1 AEC Parkway
Richmond Heights, Ohio 44143
Attention: Martin A. Fishman
Fax:  (216) 797-8719

With a copy to:

Greenberg Traurig LLP
77 West Wacker Drive, Suite 2500
Chicago, Illinois 60601
Attention: Michael T. Fishman
Fax: (312) 456-8435

If to Seller:

Bogese, L.C.
113 South 12th Street
Richmond, Virginia 23219
Attention: Michael Bogese, Jr.
Fax: (804) 644-4086

With a copy to:

Troutman Sanders LLP
1001 Haxall Point
Richmond, Virginia 23219
Attention:  Edward B. Kidd
Fax: (804) 698-6000

If to Escrow Agent:

First American Title Insurance Company
30 N. LaSalle Street, Suite 300
Chicago, Illinois 60602
Attention: Jim McIntosh
Fax: (312) 553-0480

19.       Survival. All of Seller’s and Purchaser’s covenants, agreements,
representations and warranties contained in Paragraphs 4, 6, 7, 12, 14, 20 and
21 of this Agreement shall survive Closing and not merge into the Deed or any
other documents delivered hereunder. All other covenants, agreements,
representations and warranties contained in this Agreement shall terminate upon
Closing,




--------------------------------------------------------------------------------


20.       Indemnification. Seller hereby agrees to indemnify and hold harmless
Purchaser and its successors and assigns from and against any and all claims,
costs, penalties, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees) arising before or after Closing (i) as a result of
any property damage or injuries to persons,. including death, caused by any
occurrence as to the Property prior to Closing, or (ii) as a direct and
proximate consequence of any breach by Seller of any of its representations,
warranties or obligations set forth herein or in any other document or
instrument delivered by Seller pursuant hereto.  Purchaser agrees to indemnify
and hold harmless Seller and its successors and assigns from and against any all
claims, costs, penalties, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees) arising (i) after Closing as a result of any
property damage or injuries to persons, including death, caused by any
occurrence as to the Property after Closing, or (ii) before or after Closing as
a direct and proximate consequence of any breach by Purchaser of any of its
obligations set forth herein or in any other document or instrument delivered by
Purchaser pursuant hereto.

21.       Approval of Transfers by HUD and Lender.

(a)        Purchaser’s obligation to purchase the Property and proceed to the
Closing is further subject to the condition precedent that the Lender and HUD
shall have approved the sale of the River Forest Property to Purchaser and
consented to the assumption of the Loan by Purchaser (i) without modification of
the Loan Documents, (ii) without any requirement that would result in material
increase in any replacement reserves or mortgage escrow accounts, and
(iii) without any obligation to fund additional repairs or capital expenditures
which exceed a normal expense to Purchaser and are materially different from or
substantively in excess of those, if any, identified by Purchaser in connection
with its due diligence examination of the Property. Seller shall cause Lender to
deliver to Purchaser no more than ten (10) days prior to Closing Lender’s
written confirmation of the amount of outstanding principal, interest and any
other amounts and deposits accrued and payable under the Loan Documents together
with written confirmation that the Loan is in full force and effect and that to
its knowledge Seller is not in default of any of the provisions of the Loan
Documents. No transfer of any interest in the Property under this Agreement
shall be effective prior to such HUD approval.  Purchaser will not take
possession of the Property nor assume any benefits of Property ownership prior
to such approval by HUD.




--------------------------------------------------------------------------------


(b)        Purchaser shall submit an application for approval of the transfer
and assumption to HUD (the "Transfer Approval Application"), using commercially
reasonable efforts to insure that the Transfer Approval Application is complete
and in material compliance with all applicable requirements, within two (2)
business days after (i) approval of the draft Transfer Approval Application by
Seller as provided herein, and (ii) Seller’s delivery of any documents required
to be provided by Seller and Lender as part of the Transfer Approval
Applications (after completion of any corrections required to conform to the
applicable requirements after Purchaser’s review thereof) and shall diligently
pursue in good faith approval of the Transfer Approval Application at
Purchaser’s sole expense (except as otherwise expressly provided in
Paragraphs 21(a) and 22(d) of this Agreement and except for legal and other
accounting fees incurred by Seller in providing the information and
documentation Seller is required to provide in connection with the Transfer
Approval Application). Purchaser shall promptly forward to HUD and the Lender
such documents required to correct any deficiencies in the Transfer Approval
Application as may be identified by HUD or the Lender. Seller shall cooperate
with Purchaser in connection with such applications including providing all
information and documents within Seller’s possession or control as maybe
reasonably required on a timely basis. Purchaser shall provide Seller with
(i) an itemization of any information or documents required from Seller for the
Transfer Approval Application within ten (10) days after the Effective Date, and
(ii) a copy of its proposed Transfer Approval Application within ten (10) days
after the expiration of the Investigation Period and prior to its submittal to
HUD and the Lender. If, notwithstanding Purchaser’s diligent and good faith
efforts, the Transfer Approval Application is not approved within one hundred
eighty (180) days after submittal of the Transfer Approval Application, either
party may terminate this Agreement by written notice to the other party and the
Escrow Agent, in which event the Earnest Money will be refunded to Purchaser.

(c)        In connection with Purchaser’s assumption of the Loan, Purchaser and
Seller acknowledge that there are certain escrow deposits (i.e. tax, insurance,
MIP, replacement reserves, etc.) being held by the Lender or HUD in connection
with the Property. Purchaser and Seller acknowledge and agree that, at Closing,
all such escrows shall be transferred to Purchaser with the Property, but that
Seller shall be entitled to a credit for the amounts held in such escrow
deposits, subject to the other provisions of this Agreement regarding proration
of real estate taxes and other expenses. Seller shall also be entitled to a
credit for any paid MIP.

(d)        Within 45 working days after the Closing Date, Seller at its sole
cost and expense, shall furnish to HUD audited financial statements for the
Property covering the period from the date of Seller’s last audited report to
the Closing Date in accordance with HUD’s final approval process requirements.

(e)        Purchaser acknowledges that HUD requires completion of the "previous
participation" requirement as part of the Transfer Approval Application and
therefore agrees to initiate any applications, submittals and/or registrations
required to satisfy the "previous participation" requirements of the Transfer
Approval Application in sufficient time to permit the timely preparation and
submittal of the Transfer Approval Application pursuant to the terms and
timelines set forth in this Agreement.

22.       Miscellaneous. The section headings and captions contained herein are
for reference purposes only and shall not in any way affect the meaning and
interpretation of the terms of this Agreement. All questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereto shall be determined in accordance with the applicable provisions of the
laws of the Commonwealth of Virginia.  This Agreement may be executed in any
number of duplicate originals or counterparts, all of which shall constitute a
single agreement. Any duplicate original on which the signatures of both parties
shall appear shall be deemed an original of this Agreement.  Any number of
counterparts on which the signatures of both parties shall appear shall
constitute a duplicate original. This Agreement constitutes the entire agreement
of the parties regarding the Property, and there are no outstanding agreements
between the parties hereto other than those set out in this Agreement.  This
Agreement may not be modified, changed or amended except by a written instrument
executed by all of the parties hereto. In the absence of a specific provision to
the contrary, the party upon whom an obligation is imposed hereunder shall
perform the obligation at its expense. As used herein the singular shall include
the plural, the plural the singular and the use of any gender shall be
applicable to all genders. Time shall be of the essence as to all matters
provided for in this Agreement.




--------------------------------------------------------------------------------


23.       Binding Effect. This Agreement shall be fully binding on and
enforceable against, all parties hereto and their respective heirs,
administrators, successors and permitted assigns.

24.       Entire Agreement. This Agreement contains the entire agreement between
the parties relating to the Property and supersedes all prior and
contemporaneous negotiations, understandings and agreements, written or oral,
between the parties. This Agreement shall not be amended or modified, and no
waiver of any provision hereof shall be effective, unless set forth in a written
instrument authorized and executed with the same formality as this Agreement.

25.       Severability. The provisions of this Agreement are severable, and if
any term, clause, or provision of this Agreement or the application thereof to
any person or circumstances is to any extent adjudicated and declared to be
illegal, invalid, or unenforceable under present or future laws in effect during
the term hereof, it is the intention of the parties hereto that the remainder of
this Agreement, and the application of such term, clause or provision to persons
or  circumstances other than those to which it is held illegal, invalid or
unenforceable, shall not be affected thereby.

26.       Days. If the final day of any period of time set out in any provision
of this Agreement or any action, is required to be performed, or if any notice,
consent or other communication is to be given on a Saturday; Sunday or holiday
recognized by the Commonwealth of Virginia or the State of Ohio for its
employees, then in such case, such period shall be deemed extended to the next
day which is not a Saturday, Sunday or holiday recognized by the Commonwealth of
Virginia or the State of Ohio. All references to any specified number of days
contained herein shall be deemed to refer to calendar days unless a reference to
business days is expressly provided.

27.       Presumptions. No presumption shall be created in favor of or against
any of the parties to this Agreement with respect to the interpretation of any
term or provision of this Agreement due to the fact that this Agreement was
prepared by or on behalf of one of the parties hereto.

28.       Escrow Agent.

(a)        Escrow Agent joins in this Agreement to agree to accept and hold the
Initial Deposit and the Additional Deposit in accordance with the terms of this
Agreement.

(b)        Purchaser and Seller agree that in performing any of its duties under
this Agreement, Escrow Agent shall not be liable for any loss, costs or damage
which it may incur as a result of serving as Escrow Agent hereunder, except for
any loss, costs or damage arising out of the willful misconduct of Escrow Agent.
Accordingly, Escrow Agent shall not incur any liability with respect to any
action taken or omitted to be taken in good faith upon reliance upon any
document, including any written notice of instruction provided for in this
Agreement, not only as to its due execution and validity and effectiveness of
its provisions, but also to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons and to conform with the
provisions of this Agreement.




--------------------------------------------------------------------------------


(c)        In the event of a dispute between any of the parties hereto,
sufficient in the discretion of Escrow Agent to justify its doing so, Escrow
Agent shall be entitled to tender unto the registry or custody of any court of
competent jurisdiction all money held by it under the terms of this Agreement,
together with such legal pleadings as it deems appropriate and thereupon be
discharged from further responsibility under this Agreement.

29.       Tax Deferred Exchange. Purchaser and Seller each acknowledge that the
other may desire that this transaction be a part of a tax-deferred transaction
under the Internal Revenue Code. Purchaser and Seller agree to cooperate with
each other in order to permit this transaction to qualify for tax deferral under
the Internal Revenue Code provided that such cooperation shall not prejudice any
of the rights of Purchaser or Seller under this Agreement. Purchaser and Seller
each specifically agrees that the rights of either party to this Agreement may
be assigned to a Qualified Intermediary in connection with any such exchange
without the consent of the other party. The cooperating party shall not be
required to (i) incur any additional cost or expense in connection with any such
exchange, including, without limitation, attorneys’ fees, (ii) enter into any
agreement other than an agreement which is fully non-recourse to such party, or
(iii) take title to any property as a part of any such transaction; and the
exchanging party shall indemnify and hold the cooperating party harmless with
respect to all costs, expenses, losses or liabilities of any nature arising out
of any such transaction including, without limitation, attorneys’ fees.

30.       Attorneys’ Fees.  In the event of any action or proceeding brought by
either party against the other under this Agreement, the prevailing party shall
be entitled to recover all costs and expenses including its attorneys’ fees in
such action or proceeding in such amount as the court may adjudge reasonable.
The prevailing party shall be determined by the court based upon an assessment
of which party’s major arguments made or positions taken in the proceedings
could fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision.  If the party which
shall have commenced or instituted the actions, suit or proceeding shall dismiss
or discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.

31.       Other Agreement.  Unless Purchaser elects to terminate the Other
Agreement pursuant to an Other Agreement Termination Notice and Seller does not
timely elect to terminate this Agreement pursuant to the requirements of
Paragraph 15 of this Agreement, Seller’s obligation to sell the Property and
proceed to the Closing is conditioned upon the concurrent closing of the
transactions contemplated by the Other Agreement and a default by Purchaser in
connection with closing under the Other Agreement shall be a default by
Purchaser under this Agreement; provided, that if the closing of the
transactions contemplated by the Other Agreement do not occur by reason of (i) a
default by Seller Affiliate under the Other Agreement, (ii) the failure of any
condition precedent to Purchaser’s obligation to proceed to the closing of the
transactions contemplated by the Other Agreement, or (iii) termination of the
Other Agreement in accordance with the terms thereof as a result of a casualty
or condemnation, then the condition for concurrent closings shall be waived and
Seller shall be obligated to proceed with the Closing of the transactions
contemplated by this Agreement.




--------------------------------------------------------------------------------


[SIGNATURES ON FOLLOWING PAGES]



 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be executed for
and in their respective names by their duly authorized officials and agree to be
bound hereby as of the day and year first above stated.

SELLER:

RIVER FOREST PROPERTIES, LLC

By:       /s/ Michael J. Bogese, Jr.
Name:  Michael J. Bogese, Jr.
Title:     Manager

PRINCETON PROPERTIES, INC.

By:       /s/ Michael J. Bogese, Jr.         
Name:  Michael J. Bogese, Jr.              
Title:     President                                 

PURCHASER:

ASSOCIATED ESTATES REALTY CORPORATION

By:                                                      
Name:  Martin A. Fishman
Title:  Vice President

ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:       /s/ James W. McIntosh
Name:  James W. McIntosh                 
Title:     V.P.                                        




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this instrument to be executed for
and in their respective names by their duly authorized officials and agree to be
bound hereby as of the day and year first above stated.

 

SELLER:

RIVER FOREST PROPERTIES, LLC

By:                                                      
Name:                                                 
Title:                                                    

PRINCETON PROPERTIES, INC.

By:                                                      
Name:                                                 
Title:                                                    

PURCHASER:

ASSOCIATED ESTATES REALTY CORPORATION

By:       /s/ Martin A. Fishman              
Name:  Martin A. Fishman
Title:  Vice President

ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:                                                      
Name:                                                 
Title:                                                 

 


--------------------------------------------------------------------------------